Citation Nr: 0427050	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  99-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a pulmonary 
disorder, to include chronic obstructive pulmonary disease 
(COPD), emphysema, and/or a bronchial disorder.  

3.  Entitlement to service connection for a sinus disorder.  

4.  Entitlement to dental treatment on the basis of dental 
injury resulting from inservice trauma.  



REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1941 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  

In January 2001, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of entitlement to service connection for a low 
back disorder and entitlement to dental treatment on the 
basis of dental injury resulting from inservice trauma are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims for service 
connection for a pulmonary disorder, to include chronic 
obstructive pulmonary disease (COPD), emphysema, and/or a 
bronchial disorder, and for service connection for a sinus 
disorder, and has notified him of the information and 
evidence necessary to substantiate his claims.  

2.  The veteran's current pulmonary disorder, to include 
chronic obstructive pulmonary disease (COPD), emphysema, 
and/or a bronchial disorder, is not the result of disease or 
injury during his active service.  

3.  The veteran does not have a sinus disorder as the result 
of his active service.  


CONCLUSIONS OF LAW

1.  A pulmonary disorder, to include chronic obstructive 
pulmonary disease (COPD), emphysema, and/or a bronchial 
disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  A sinus disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the April 2001 and July 2003 notice letters 
discloses that they complied with all the requirements as 
described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide any evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case because the initial unfavorable 
rating decision was issued before VCAA became law.  Moreover, 
the rating decision, statement of the case, and supplemental 
statement of the case, as well as the discussion during a RO 
hearing, and the April 2001 and July 2003 VCAA letters 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Service Connection For A Pulmonary Disorder, To Include 
Chronic Obstructive Pulmonary Disease (COPD), Emphysema, 
And/Or A Bronchial Disorder

The service medical records do not reflect the presence of a 
chronic pulmonary disorder.  On examination for separation 
from service, in January 1946, the veteran's lungs were 
normal.  

Thereafter, many years passed without any documentation of a 
chronic pulmonary disorder.  

All available VA and private medical records have been 
reviewed.  The earliest medical record of a pulmonary 
disorder, in evidence, is the report of private 
hospitalization in February 1988, over 42 years after the 
veteran completed his active service.  The pertinent 
diagnosis was an acute exacerbation of chronic obstructive 
pulmonary disease (COPD).  Subsequent VA and private records 
contain various pulmonary diagnoses, including emphysema and 
bronchitis.  There are no medical opinions in these records 
which connect a current disability to disease or injury 
during active service.  A VA clinical note, dated in May 
1998, shows a history of COPD for 40 years.  

In January 2001, the veteran testified that during service, 
he was hospitalized for 18 days, getting stuff out of his 
lungs.  

The veteran was afforded a VA respiratory examination in 
February 2003.  He gave a history of treatment for dengue 
fever and sinusitis during service.  He was again treated by 
VA in 1963.  He first recalled developing shortness of breath 
around 1975.  He said he went to a doctor and was treated 
with medication.  He reported that a productive cough and 
wheezing began about 1987.  In additional to obtaining a 
history from the veteran, the veteran was examined and the 
claims file reviewed.  The doctor concluded that he found no 
evidence that the veteran had any respiratory illness while 
he was in service.  The doctor concluded that he could not 
demonstrate any nexus between the veteran's current pulmonary 
condition and his military service.  

Analysis  The service medical records show a bout of 
sinusitis.  The veteran apparently feels that the sinuses, 
located in the head, present evidence of lung disease.  His 
opinion as a lay witness is not sufficient to diagnose sinus 
symptoms as a manifestation of lung disease.  38 C.F.R. 
§ 3.159(a) (2003).  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The service medical records reflect treatment for various 
conditions; however, they do not show any pulmonary, that is 
lung, disease during service.  The January 1946 examination 
for separation from service was done by a trained medical 
professional and presents the most probative evidence as to 
the veteran's condition at that time.  The examination report 
shows the veteran's lungs were normal.  

Many years passed with out any documented lung 
symptomatology.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

A VA clinical note, dated in May 1998, contains a history of 
COPD for 40 years.  This history was clearly taken from the 
veteran and it is not a medical opinion as to nexus.  Such a 
history is really nothing more than the veteran's claim and 
it does not take on the mantel of evidence just because it 
was repeated by a medical professional.  See Swann v. Brown, 
5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  

The private medical records have been obtained, but they do 
not contain any opinion as to a nexus or connection between 
the veteran's current pulmonary disorder and disease or 
injury during service.  The only opinion on that point was 
recently obtained in accordance with VCAA.  That opinion was 
to the effect that there was no connection.  Without such a 
connection, service connection cannot be established and the 
claim must be denied.  

Considering the absence of lung symptoms during service, the 
normal findings on separation examination, the absence of any 
documented lung disorders for many years after service, and 
the fact that the only competent medical opinion on point is 
against any connection between the current lung disability 
and service, the clear preponderance of evidence requires the 
denial of the claim.  

Service Connection For A Sinus Disorder

The service medical records show a bout of sinusitis was 
treated during service, in September 1944.  The veteran then 
continued in service until January 1946, without any chronic 
sinus findings.  Pertinent findings were normal on the 
January 1946 separation examination.  

Once again, many years passed without any medical 
documentation of a sinus disorder.  

The veteran was hospitalized at a private facility in 1988 
and 1989, for lung problems, and there were no findings of 
sinusitis.  Private and VA physicians followed the veteran's 
respiratory and other health problems closely during the 
1990's, without any finding of sinus disorder.  

During his January 2001 hearing, the veteran testified of 
having sinus symptoms in service.  He reported that he was 
first treated for sinusitis after service in 1958 or 1959.  
He explained that he always had a cold and a doctor said it 
was coming from the sinuses.   

In January 2001, private X-rays disclosed slight haziness of 
the paranasal sinuses suggesting sinusitis.  Private notes, 
dated in February 2001, reflect subjective complaints of head 
congestion, a cough with white sputum and yellow nasal 
drainage.  There was an assessment of rhinosinusitis.  
Medication was recommended.  A note dated later that month 
shows the veteran was feeling "OK."  There are no 
subsequent references to sinus symptoms in the private or VA 
medical records.  

On the February 2003 VA respiratory examination, the doctor 
noted that the veteran had past bouts of sinusitis but had 
none at the present time.  

Analysis  The first requirement for service connection is 
that the veteran have the disorder he is claiming.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Whether 
there is a current disability is a medical question requiring 
a diagnosis from a trained medical professional.  Here, the 
medical records show that, over the years, the veteran has 
had bouts of sinusitis which have responded to treatment.  
These episodes of sinusitis were acute and transitory and 
there is no medical evidence that they represent a chronic 
disability.  The February 2003 medical examination provides 
the most probative evidence as to whether there is a chronic 
disability and it contains a medical opinion that there is no 
current disability.  Thus, the preponderance of the evidence 
establishes that the veteran does not have a sinus disorder 
for which service connection can be granted.  The claim must 
be denied.   


ORDER

Service connection for a pulmonary disorder, to include 
chronic obstructive pulmonary disease (COPD), emphysema, 
and/or a bronchial disorder, is denied.  

Service connection for a sinus disorder is denied.  


REMAND

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In its May 2003 Remand, the Board asked a VA dentist to 
render an opinion as to whether it is at least as likely as 
not that the veteran's current dental disabilities are the 
results of his active military service.  In August 2003, a VA 
dentist reviewed the veteran's record and expressed the 
opinion that it was possible that the veteran lost many of 
his teeth secondary to periodontitis.  This opinion does not 
respond to the Board's question.  To say that tooth loss was 
possibly due to periodontitis is not the same as saying that 
it is probably due to periodontitis.  Neither does the 
comment adequately respond to the Board's question nor does 
it provide sufficient information to resolve the claim.  Once 
again, the Board must return the case for an opinion which 
responds to our question.  

The Board's May 2003 Remand noted that the March 2003 report 
of Mian Li, M.D. relates the veteran's current back 
disability to a "previous injury," but does not indicate if 
the previous injury is the one documented after service or 
the undocumented injury alleged to have occurred during 
service.  The Remand asked that Dr. Li be requested to be 
more specific in his opinion and to comment on the lack of 
treatment for a back injury for 25 years following discharge 
from service until the 1971 fall from a ladder.  Dr. Li 
responded with an addendum in September 2003.  He said that 
it remained a "possibility" that the veteran's current back 
disorder was "somehow related in part" to injury before the 
1970's.  There is no question that there is a possibility 
that the current disability had its onset in service.  We 
need a medical opinion as to whether it is probable that the 
veteran's back disorder began in service.  

The issues of entitlement to service connection for a low 
back disorder and entitlement to dental treatment on the 
basis of dental injury resulting from inservice trauma are 
REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The agency or original jurisdiction 
should have a dentist review the veteran's 
claims and medical records.  The dentist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current dental disabilities are 
the results of his active military 
service.  If the dentist cannot render 
such an opinion without examination of the 
veteran, such examination should be 
scheduled.  Any indicated tests or studies 
should be done.  

3.  The agency or original jurisdiction 
should have an orthopedist review the 
veteran's claims and medical records.  The 
doctor should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current back 
disabilities are the results of his active 
military service.  If the doctor cannot 
render such an opinion without examination 
of the veteran, such examination should be 
scheduled.  Any indicated tests or studies 
should be done.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



